DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on October 2, 2020.  Claims 1, 8 and 15 have been amended.  Claims 1-4, 6-11, 13-18 and 20 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claims 1, 8 and 15 have been amended to recite both of the following features: “each share chain, of the plurality of share chains, having more than one owner and having a subscription right indicating a different level of difficulty of a corresponding share chain” and “the only 
Referring to MPEP 2163.03, an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
Dependent claims 3, 10 and 17 recite “assigning a different difficulty level to each of the plurality of share chains based on the new transactions”.  Although the specification, for example in paragraphs [0021], [0032] and [0033], discusses difficulty levels, the specification when examined as a whole does not disclose how the function or result of assigning a difficulty level to the share chain is performed or achieved.
Dependent claims 2, 4, 6, 7, 9, 11, 13, 14, 16, 18 and 20 are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1, 8 and 15 have been amended to recite both of the following features: “each share chain, of the plurality of share chains, having more than one owner and having a subscription right indicating a different level of difficulty of a corresponding share chain” and “the only one share chain having a subscription right identified based on a record of previous transactions by the miner entity”.  Although the specification uses the term “subscription rights” one time in paragraph [0030], paragraph [0030] only discusses “In one example, the miner's history of transactions, relative difficulty of mined transactions and other credentials may be required prior to permitting subscription rights to a particular share chain.”  However, what “subscription rights” actually are has not been defined in the specification or claims so that the metes and bounds of the claims cannot be determined, rendering the claims indefinite.  Further, although paragraph [0022] discusses and Figure 1 shows owners A-D, E-H and J-D, what an “owner” of a share chain on a decentralized blockchain actually is has not been defined in the specification or claims so that the metes and bounds of the claims cannot be determined, rendering the claims indefinite.
Further, as shown above claims 1, 8 and 15 all recite “a subscription right” and in their first clause and subsequently recite “a subscription right” in their second clause, rendering it unclear if the same or a different subscription right is being claimed.
  Dependent claims 2-4, 6, 7, 9-11, 13, 14, 16-18 and 20 are rejected due to their dependence on a rejected base claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 1, apparatus of claim 8 and medium of claim 15 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1, 8 and 15 recite:
1. A method, comprising: 
identifying a plurality of share chains from a smart contract stored in a blockchain, each share chain, of the plurality of share chains, having more than one owner and having a subscription right indicating a different level of difficulty of a corresponding share chain; 
identifying a contributed block received from a miner entity associated with only one share chain of the plurality of share chains, the only one share chain having a subscription right identified based on a record of previous transactions by the miner entity, and the contributed block having been mined using a public/private key pair associated with the miner entity; 
identifying that the contributed block is valid for the only one share chain based on the public/private key pair; and 
updating the only one share chain based on the contributed block.


Referring to the bolded limitations above, independent claims 1, 8 and 15 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 8 and 15 are each directed to the abstract idea of certain methods of organizing human activity.  More specifically, as drafted each of claims 1, 8 and 15 only recite the commercial interaction of a contract to update a transaction ledger, 
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, 8 and 15, since these claims only contain mere instructions to implement the abstract idea on a processor in its ordinary capacity to receive, store and transmit data, the recitation in claims 8 and 15 of a processor does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  Further, paragraph [0041] notes that computer system/server 602 implements particular abstract data types.  It is still further noted that the claimed invention as recited in claims 1, 8 and 15 does not pertain to an improvement in the functioning of the processor itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 8 and 15, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, trusted miners joining a network with a public/private key, limiting mining of new blocks to certain actors holding private keys verified by corresponding public keys and mining circuits that use private/public keys are well known features as evidenced by the references cited on the PTO-892s attached to the OAs dated 5/14/2019 and 11/13/2019, while share-chains are discussed in the Applicant’s own background section.  Further, the computer system/server having a processing unit of claims 1, 8 and 15 are known 
In view of the above analysis, independent claims 1, 8 and 15 are not patent eligible.  Dependent claims 2-4, 6, 7, 9-11, 13, 14, 16-18 and 20 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, claims 2-4, 6, 7, 9-11, 13, 14, 16-18 and 20 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using WURC activity such as the use of conventional parties to a blockchain transaction and platforms (2B).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gleichauf (US 2018/0109541) in view of Loi Luu, et al., SmartPool: Practical Decentralized Pooled Mining, Proceedings of the 26th USENIX Security Symposium, pp 1409-1426, August 16, 2017 (hereinafter “Luu”) and Ferrin (US 2016/0218879) (cited in the IDS submitted 10/11/2017).
Claim 1 recites:
A method, comprising: identifying a plurality of share chains from a smart contract stored in a blockchain, each share chain, of the plurality of share chains, having more than one owner and having a subscription right indicating a different level of difficulty of a corresponding share chain; (Gleichauf, Fig. 3, [0040], process 300 records blocks of transactions for a blockchain, sidechain or combination; [0046], [0047], transaction-processor-specific blockchain, MSP customer rewards tracking blockchain, transaction-processor-specific rewards tracking sidechain may be used where MSP supervises miners reading on subscription rights; [0047], blockchain is internal to MSP reading on owner; [0048], plurality of sidechains offering different rewards to attract miners with higher computational and/or processing capability.  Gleichauf does not specifically disclose a smart contract.  The analogous art reference Luu, 
identifying a contributed block received from a miner entity associated with only one share chain of the plurality of share chains, the only one share chain having a subscription right identified based on a record of previous transactions by the miner entity, and the contributed block having been mined using a public/private key pair associated with the miner entity; identifying that the contributed block is valid for the only one share chain based on the public/private key pair; and (Gleichauf, Fig. 2, [0038], mining node is validated and provisioned at 212; Fig. 3, [0042], at 308 candidate block 306 associated with only one blockchain may be broadcast to pool of miners for validation; Fig. 3, [0043], at 310 the first miner to succeed in finding a valid proof of work may publish prior candidate block 306; [0046], suitable party verifies particular miner via trusted computational capabilities reading on subscription rights under BRI; Figs. 1, 2 and 5, [0021], [0025], [0034], [0099], trusted nodes 104, 106, 108 have keys to verify their identity to validate blocks of on-line transactions.  Although the “keys” of Gleichauf reads on public/private key pair under BRI, the exact terminology of “public/private key pair” is not used in Gleichauf.  However, the related art reference Ferrin, [0032], [0039] and [0040], limits valid block chains to those generated using specific public/private key pairs.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the ability of the trusted nodes of Gleichauf to contribute a block be based on a public/private key as disclosed in Ferrin so that only blocks mined using the keys are acceptable on the blockchain as discussed in Ferrin, Abstract.) 

In addition to the motivation statements above, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Luu and Ferrin in Gleichauf since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, the references are in the field of blockchain mining and one of ordinary skill in the art would recognize the combination to be predictable.
Claims 8 and 15 correspond to claim 1 and are rejected on the same grounds.  Specifically regarding claim 8, Gleichauf, [0031] discusses processors.  Specifically regarding claim 15, Gleichauf, [0073], [0091], discusses CRM.
Claim 2 recites:
The method of claim 1, further comprising: distributing a reward to the miner based on the contributed block based on the identifying that the contributed block is valid.  (Gleichauf, Fig. 3, [0044], nodes agree that block is valid and subsequently reward may be conferred on winning miner at 316)
Claims 9 and 16 correspond to claim 2 and are rejected on the same grounds.
Claim 3 recites:
The method of claim 1, further comprising: identifying a plurality of share chains based on share chain identifiers; (Gleichauf, Fig. 3, [0048], blockchain 322 may have plurality of associated sidechains)
initializing new transactions for each of the respective plurality of share chains; and (Gleichauf, Fig. 3, [0041], broadcast transactions to be validated by applicable nodes)
assigning a different difficulty level to each of the plurality of share chains based on the new transactions.  (Gleichauf, Fig. 3, [0048], the associated sidechains may offer different rewards to attract 
Claims 10 and 17 correspond to claim 3 and are rejected on the same grounds.
Claim 4 recites:
The method of claim 3, further comprising: identifying the plurality of share chains each comprise the different difficulty levels.  (Gleichauf, Fig. 3, [0048], the associated sidechains may offer different rewards to attract miners with higher computational and/or processing capability.  Gleichauf does not specifically discloses that the associated sidechains have an assigned level of difficulty.  The analogous art reference Luu, page 141, Table 1, assigns level of difficulty to contracts.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the associated sidechains of Gleichauf to have assigned levels of difficulty as disclosed by Luu since more difficult computation puzzles require more computational capacity as discussed on page 1409 of Luu and Gleichauf discusses at [0048] that side chains may be separated based on miner’s capabilities.)
Claims 11 and 18 correspond to claim 4 and are rejected on the same grounds.
Claim 6 recites:
The method of claim 1, further comprising: determining whether the miner has subscribed to the one of the plurality of share chains; and (Gleichauf, Fig. 1, [0024], option to join community for mining blocks of on-line transactions)

Claim 13 corresponds to claim 6 and is rejected on the same grounds.
Claim 7 recites:
The method of claim 1, further comprising: determining whether the contributed block has not been previously submitted; and (Gleichauf, Fig. 3, [0043], first miner 310 to solve puzzle wins, when two competing blocks are simultaneously, or within a short period, submitted creating a blockchain fork, first solved candidate block 306 is chosen by consensus of mining nodes)
responsive to determining the contributed block has not been previously submitted, distributing the reward to the miner.  (Gleichauf, Fig. 4, [0044], once consensus is reached, reward is conferred on winning miner.  Please note that under the standard of broadest reasonable interpretation the conditional limitation “whether” in line 4 of method claim 6 provides two methods depending on whether the prerequisite condition is met.  Please see Ex parte Schulhauser (PTAB 2016))  
Claim 14 corresponds to claim 7 and is rejected on the same grounds.
Claim 20 recites:
The non-transitory computer readable storage medium of claim 15, wherein the one or more instructions are further configured to cause the processor to perform: determining whether the miner has subscribed to the one of the plurality of share chains; and (Gleichauf, Fig. 1, [0024], option to join community for mining blocks of on-line transactions)

determining whether the contributed block has not been previously submitted; and (Gleichauf, Fig. 3, [0043], first miner 310 to solve puzzle wins, when two competing blocks are simultaneously, or within a short period, submitted creating a blockchain fork, first solved candidate block 306 is chosen by consensus of mining nodes)
responsive to determining the contributed block has not been previously submitted, distributing the reward to the miner.  (Gleichauf, Fig. 4, [0044], once consensus is reached, reward is conferred on winning miner)

Response to Arguments
Applicant's arguments filed 10/2/2020 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 112(a), Applicant’s arguments have been fully considered but are not persuasive.  Applicant argues that [0030] supports the amendments to claim 1, 8 and 15 of “each share chain, of the plurality of share chains, having more than one owner and having a subscription right indicating a different level of difficulty of a corresponding share chain” and “the only one share chain having a subscription right identified based on a record of previous transactions by the miner entity”.  The specification uses the term “subscription rights” one time in paragraph [0030], where paragraph [0030] discusses “In one example, the miner's history of transactions, relative difficulty of mined transactions and other credentials may be required prior to permitting subscription rights to a particular share chain.”  It is respectfully noted that the share chain itself having a subscription right as claimed is not disclosed in the specification and constitutes new matter.
Regarding the rejection under 35 U.S.C. 112(b), Applicant’s arguments have been fully considered but are not persuasive.  The Applicant argues that the plain meaning of “more than owner” within the context of the claim is that the share chain is owned by more than one entity.  The Examiner respectfully disagrees as the point of blockchain is decentralization and the specification and claims do not describe what an owner is, nor do the remarks say what an owner is.  
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  
Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes commercial interactions.  As recited in the claims and discussed in [0001], the application relates to a contract for a miner to finalize and commit transactions for a reward, which is a commercial interaction and therefore clearly within the groupings of abstract ideas discussed in the 2019 PEG.  Regarding Enfish, Enfish was related to a logical model for a computer database.  It is respectfully noted that the present claims do not recite organizing a chain structure in a new way but rather recite a contract for a miner to contribute a block to a distributed ledger.  It is also respectfully noted that the verb/gerund used in the claims is “identify” or “identifying” rather than a transformative step.   
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular 
Regarding Applicant’s arguments regarding Step 2B, Step 2B is directed to whether the claim recites additional elements that amount to an inventive concept (AKA “significantly more”) than the judicial exception.  Limitations that are indicative of an inventive concept (aka “significantly more”) include: improvements to the functioning of a computer, or to any other technology or technical field (please see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (please see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (please see MPEP 2106.05(c)); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (please see MPEP 2106.05(e) and Vanda Memo); and adding a specific limitation other than what is well-understood, routine, conventional activity in the field (please see MPEP 2106.05(d)).  Applicant argues “the claimed invention is rooted in computer and communication networks and solves a technological problem arising out of such networks by using optimizing a blockchain configuration to provide an improved manner of organizing a chain structure to manage blockchains” and “The present claims recite an improved interaction between a miner entity and a share chain that prevents a miner entity from claiming a share on multiple share chains, decentralizes the operation of a share pool manager, provides a constant cost for submitting shares of any difficulty, and also provides single round communication for submitting shares” and “a pooled mining protocol that 
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  In response to applicant's piecemeal arguments against Ferrin and Gleichauf individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Applicant cites one paragraph of Gleichauf in support of their argument without referring to the numerous other sections of Gleichauf cited in this and all the previous actions.  Regarding that Gleichauf discloses that the block 306 is validated by finding a solution to a proof of work puzzle instead of a public/private key pair, the Applicant is respectfully reminded the title of the present invention is “Decentralized Pooled Mining for Enabling Proof-of-Work on Blockchains”.   Gleichauf shows and discusses in at least Figs. 1, 2 and 5, [0021], [0025], [0034], [0099], that trusted nodes 104, 106, 108 
Lastly, it is respectfully noted that although the claimed features have been examined in view of the “as a whole” requirement of 35 U.S.C. 103, the subject application is a business method finalizing a transaction in the technological environment of a distributed ledger.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, blockchains, smart contracts, public/private keys and authenticated subscription based access are all familiar elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Zhang (US 2017/0310653) discusses the difference between the permissionless blockchain and the permissioned blockchain lies in application level, that is, which node can participate in running, maintenance and mining of the blockchain, [0044].
Metnick (US 2017/0372392) discusses a root of a contract blockchain, [0284].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/


/DAVID P SHARVIN/Primary Examiner, Art Unit 3692